United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 5, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-40835
                          Conference Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus


FRANCISCO JOSE TORRES-VASQUEZ,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-03-CR-36-1
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before HIGGINBOTHAM, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     This court affirmed the judgment of conviction and sentence

of Francisco Jose Torres-Vasquez.     United States v. Torres-

Vasquez, No. 03-40835 (5th Cir. Feb. 18, 2004).     The Supreme

Court vacated and remanded for further consideration in light of

United States v. Booker, 125 S. Ct. 738 (2005).     See Salas v.

United States, 125 S. Ct. 1111 (2005).     We requested and received

supplemental letter briefs addressing the impact of Booker.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-40835
                                  -2-

     Torres-Vasquez argues that he is entitled to resentencing

because the district court sentenced him under a mandatory

application of the United States Sentencing Guidelines prohibited

by Booker.   This court will not consider a Booker-related

challenge raised for the first time in a petition for certiorari

absent extraordinary circumstances.     United States v. Taylor, 409
F.3d 675, 676 (5th Cir. 2005).

     Torres-Vasquez cannot make the necessary showing of plain

error that is required by our precedent in United States v.

Mares, 402 F.3d 511, 520 n.9 (5th Cir 2005), petition for cert.

filed (Mar. 31, 2005) (No. 04-9517).    Torres-Vasquez has also

failed to meet the much more demanding standard for extraordinary

circumstances warranting review of an issue raised for the first

time in a petition for certiorari.     See Taylor, 409 F.3d at 677.

Moreover, this court has rejected his argument that a Booker

error is a structural error or that such error is presumed to be

prejudicial.     See Mares, 402 F.3d at 520-22; see also United

States v. Malveaux, 411 F.3d 558, 560 n.9 (5th Cir. 2005),

petition for cert. filed (July 11, 2005) (No. 05-5297).

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

reinstate our judgment affirming Torres-Vasquez’s conviction and

sentence.

     AFFIRMED.